974 A.2d 1166 (2009)
Brian GREVIOUS, Jr., Appellant
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF Public WELFARE, Appellees.
No. 35 EAP 2007
Supreme Court of Pennsylvania.
July 20, 2009.

ORDER
PER CURIAM.
AND NOW, this 20th day of July, 2009, as this Court finds the facts as pled in Appellant's Amended Petition for Review, and all reasonable inferences taken therefrom, sufficiently establish a prima facie case for recovery under the Whistleblower Law, 43 P.S. §§ 1421, et seq., the Order of the Commonwealth Court sustaining the Department of Public Welfare's preliminary objections in the nature of a demurrer, pursuant to Pa.R.C.P. 1028(a)(4), is REVERSED. McNeil v. Jordan, 586 Pa. 413, 894 A.2d 1260, 1274 (2006) ("In evaluating a demurrer, a court must accept as true all well-pleaded facts and all reasonable inferences deducible therefrom, and determine with certainty that no recovery is possible."). The case is remanded to the Commonwealth Court for proceedings not inconsistent with this Order. Jurisdiction relinquished.
Justice EAKIN dissents.